DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elison et al. (US 2014/0170898 A1).

Re. claim 1: Elison discloses an apparatus comprising: 
a heat sink (115) for attachment to an optical module cage (100) configured for receiving an optical module (200); (see fig. 1, 2; para. 0013-0015) 
a thermal interface material (217, 218) attached to a surface (bottom surface) of the heat sink for thermal contact with the optical module; and 
a plurality of lifting elements (120, 206) extending from the surface of the heat sink; (see fig. 2; para. 0016-0019)
wherein said plurality of lifting elements are configured to create a gap between the thermal interface material and the optical module during insertion of the optical module into the optical module cage or removal of the optical module from the optical module cage, (see fig. 2A; para. 0016-0019)
said plurality of lifting elements positioned for insertion into aligned recesses (270) in the optical module when the optical module is fully inserted into the optical module cage to eliminate said gap and provide contact between the optical module and the thermal interface material. (see fig. 2B; para. 0019)

Re. claim 2: Elison discloses wherein the heat sink (115) comprises a pedestal (216, 105) and at least one of the lifting elements (120) is positioned along an edge of the pedestal. (see fig. 2A-B; para. 0018-0019)

Re. claim 8: Elison discloses wherein said plurality of lifting elements (120, 206) comprise a plurality of wedge elements and said recesses comprise grooves (270, 212). (see fig. 2)

Re. claim 14: Elison discloses wherein the heat sink comprises fins (115) extending from a side opposite the thermal interface material. (see fig. 1; para. 0013-0014)

Re. claims 15 and 20: Elison discloses an apparatus comprising: 
a heat sink (115) for attachment to an optical module cage (100) configured for receiving an optical module (200); (see fig. 1, 2; para. 0013-0015) 
a thermal interface material (217, 218) attached to a surface (bottom surface) of the heat sink for thermal contact with the optical module; and 
a plurality of lifting elements (120, 206) extending from the surface of the heat sink; (see fig. 2; para. 0016-0019)
a module (265) for insertion into the cage, the module comprising a thermal surface (top surface) for contact with the thermal interface material with the module fully inserted into the cage and a plurality of recesses formed in the thermal surface; (see fig. 2; para. 0018-0019)
wherein said plurality of lifting elements are configured to create a gap between the thermal interface material and the optical module during insertion of the optical module into the optical module cage or removal of the optical module from the optical module cage, (see fig. 2A; para. 0016-0019)
said plurality of lifting elements positioned for insertion into aligned recesses (270) in the optical module when the optical module is fully inserted into the optical module cage to eliminate said gap and provide contact between the optical module and the thermal interface material. (see fig. 2B; para. 0019)

Re. claim 16: Elison discloses wherein the module comprises an optical transceiver. (see para. 0013, 0020)

Re. claim 17: Elison discloses a retention clip (219)for biasing the heat sink towards the module when the module is fully inserted into the cage. (see fig. 2; para. 0016, 0023)

Re. claim 18: Elison discloses wherein said plurality of lifting elements (120, 206) comprise a plurality of wedge elements and said recesses comprise grooves (270, 212). (see fig. 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elison et al. (US 2014/0170898 A1) as applied to claim 1 above, further in view of Skepnek et al. (US 2012/0168122 A1).

Re. claim 4: Elison fails to disclose:
wherein said plurality of lifting elements comprise at least four lifting elements.
However, Skepnek discloses:
a heat sink (60) for attachment to an optical module cage (34) configured for receiving an optical module; (see fig. 1-3; para. 0018-0020)
a plurality of lifting elements (57, 58) extending from the surface (bottom surface) of the heat sink; (see fig. 2, 3; para. 0018-0019)
wherein said plurality of lifting elements are configured to create a gap between the thermal interface material and the optical module during insertion of the optical module (see fig. 5, 6; para. 0025-0026)
wherein said plurality of lifting elements comprise at least four lifting elements (16 lifting elements per heat sink). (see fig. 2, 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of lifting elements to the apparatus of Elison as taught by Skepnek. One of ordinary skill would have been motivated to do this in order to provide the greatest contact area and provide the greatest cooling by the heat sink. (Skepnek para. 0015-0016)

Re. claim 5: Skepnek discloses wherein the lifting elements are offset from one another along a width of the heat sink. (see fig. 2, 3)

Re. claim 6: Skepnek discloses wherein the recesses comprise sloped edges (chamfered edges at the distal end of 25) for ease of insertion of the lifting elements into the recesses and removal of the lifting elements from the recesses during insertion and removal of the optical module. (see fig. 5, 6; para. 0024-0025)

Allowable Subject Matter
Claims 3, 7, 9-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 3: the limitations of “the remaining lifting elements extend through openings in the thermal interface material” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art does not teach a thermal interface material with openings provided therethrough. One of ordinary skill in the art would not have been motivated to provide openings in the thermal interface material because that would have reduced the heat transfer to the heat sink.

Re. claim 7: the limitations of “at least one of the lifting elements or the optical module comprises a coating to reduce sliding friction between the lifting elements and the optical module” in combination with the remaining limitations in the claim cannot be found in the prior art.

Re. claims 9 and 19: the limitations of “said plurality of lifting elements comprise ball elements and said recesses comprise dimples” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art of insertable modules teaches ball elements in Yamamoto (US 2012/0300407 A1) at Fig. 5 reference numeral (31) but fails to disclose recesses comprising dimples. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 13, 2022
/ADAM B DRAVININKAS/           Primary Examiner, Art Unit 2835